—Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered August 22, 1991, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant in his main brief and in his supplemental pro se brief, was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.